Exhibit 10.1

 

Amendment dated July 24, 2013, to the Operating Agreement entered into by and
between RealSelect and RIN on November 26, 1996

 

Amendment to Operating Agreement

 

This Agreement (the “Agreement”) is entered into as of July 24, 2013, by and
between the Realtors® Information Network (“RIN”), an Illinois corporation with
offices at 430 North Michigan Avenue, Chicago, Illinois 60611  (“RIN”) and
RealSelect, Inc. (“RealSelect”), a Delaware corporation with offices at 30700
Russell Ranch Road, Westlake Village, California 91362 (collectively referred to
herein as the “Parties” and, each individually, as a “Party”).

 

Whereas, RIN and RealSelect are parties to that certain Operating Agreement
(“Operating Agreement”) dated November 26, 1996, as previously amended. 
Capitalized terms used but not defined in this Agreement shall have the meanings
as set forth in the Operating Agreement.

 

Now, therefore, for valuable consideration, the receipt of which is hereby
acknowledged, the Parties hereby agree to amend the Agreement as follows:

 

1.                                      Section 2.1(b) of the Agreement is
hereby amended to delete the words “lease or” appearing in the third line, and
to add at the end of that section the following: “, except that this provision
shall not apply to previously unoccupied residential properties or new home
communities in the United States.”

 

2.                                      (a) Section 5.1(b) of the Agreement is
hereby amended read in its entirety as follows:

 

“Operator is authorized to enter into Data Content Provider Agreements with
Authorized Content Providers and other Persons as well as renewals of such Data
Content Provider Agreements.  All Agreements with Authorized Content Providers
must be assignable to RIN, at RIN’s option, without the consent of Data Content
Provider in the event of termination of the Operating Agreement. Operator shall
also exercise commercially reasonable efforts to cause Data Content Provider
Agreements with Persons other than Authorized Content Providers to be assignable
to RIN, at RIN’s option, without the consent of the Data Content Provider in the
event of termination of the Operating Agreement.  Operator shall provide to RIN
electronic copies of all Data Content Provider Agreements and any renewals
thereof.”

 

(b) Section 1.1 is hereby amended to add to the definition of “Data Content
Provider” the words “and any other Person” after the words “Authorized Content
Provider” in the second line.

 

(c) Section 7.2(b) of the Agreement is hereby amended to add the words “provided
by Authorized Content Providers” after the number 500,000 appearing in the
second line.

 

In addition, Schedule H is hereby deleted in its entirety.

 

3. Notwithstanding anything contained in the Agreement or any other agreement or
understanding between the Parties, Operator may include in Real Property Ads
appearing on the Domain Site identification of properties for which a notice of 
default has been recorded, auctions of distressed properties, short sales,
properties subject to foreclosure proceedings, and bank owned properties, unless
the listing broker of such properties objects.

 

--------------------------------------------------------------------------------


 

4.  To the extent that any provisions of this Agreement conflict with any
another agreement, whether verbal or written, between the Parties, the parties
agree that the terms of this Agreement shall govern.

 

In witness whereof, the Parties have duly executed this Agreement as of the date
first above written.

 

 

REALSELECT, INC.

 

 

 

 

By:

/s/ Errol G. Samuelson

 

 

 

 

Its:

Chief Strategy Officer

 

 

 

 

 

 

 

REALTORS® INFORMATION NETWORK

 

 

 

 

By:

/s/ Bob Goldberg

 

 

 

 

Its:

CEO and President

 

--------------------------------------------------------------------------------